May   20,   1969



fEirgar    H. Mauzy                  Opinion   Ho. M-399
Conference Committee                 Re: Article III, Seatlon 18 of
Capitol Buildlng                         the Constitutionof the
Austin,-Texas                            State of Texas, as amended
                                         November 5, 1968.
Dear Senator Mauzy:
          Your request for an opinion reads as follows:
           “Can a member of the legislaturebecome
      a candidate for County Coinmissloner~Co&t,
      If he was a member of the legislatureat the,
      time an increase In emoluments of such office
      was,passed, where the terms of both such
      legislativeand county offloes explrC at the
      same time on the last day of ticember, and
      the term of such County Commlsslonerbegins
      on January 1 of the next succee6lngyear?#
          Section 18 of Article III of the Constltutlonof
Texas was amended by the adoption of,House Joint Resolution
No. 22 of the 60th Lqgislature, 1967; so as now to provide:
          “No Senator or Representativeshall, dtrrlng
      the term for which he was elected, be eligible
      to (1) any civil office of profit under this
      State which shall have been created, or the
      emoluments of which may have been Increased,
      duslng,stichterm, or (2) any office or place,
      the appointment to which may be made, in
      whole or in part, by either branch of the
      Legislature;provided, however, the fact
      that the term of office of Senators and
      ~epresentatlvesdoes not end pr,eaiaely ~o,n
      the 1,astday of December but extends a few
      says Into January of the succeeding year
      shall be considered as de mlnlmls,~and the
                               - 1979-
:


    Honorable Oscar Mauzy, page 2 (M-399)


        lnellgibilltgherein created shall terminate
        on the last day In December of the last n*lr
        calendar year of the term for which he was
        elected. No member of either House shall vote
        lor any other member for any office whatever,
        which may be filled by a vote of the Legislature,
        except In such cases as are in this Constitution
        provided, nor shall any member of the Legislature
        be Interested,either directly or Indirectly,In
        any contract with the State, or any county thereof,
        authorized by any law passed during the term for
        which he was elected." (Emphaslsadded.)
              The underlined proviso was added to Sectlon 18 of
    Article III by the amendment.
              Under the plain wording of ,theamendment, a member
    of the Legislaturemay become a candidate for the County Com-
    missioners Court If he was a member of the Legislatureat the
    time an Increase In emoluments of such office was padsed,,
    where the terma of both legislativeand county offices expire
    at the same time on the last day of December, 'andthe term of
    such County Commissionerbegins on January 1 of the next
    succeedingyear for the reason that the prohibitioncontained
    In Section 18 of Artlale III of the Constitutionof the State
    of Texas terminates on the last day of December of the last
    ful~lcalendar year of the term for which he was elected.
                         SUMMARY
              The amendment to Section 18 of Article III
         of the Constltutlbnof Texas adopted at the
         O&era1 Election held on November 5, 1968,
         relating to ellglblllty of Senators and Rep-
         resentatives to hold other offices speclflcally
         provides that the lnellglbllltycreated by
         Section 18 shall terminate on the last day
         In December of the last full calendar year
         of the term for which he was elected Senator
         or Representativeand a member ,ofthe Legls-
         lature may become & candidate for the County
         CommissionersCourt for a term beginning
         January 1st of the next succeeding year after
         December 31st of the last full calendar year
         of the term for which he was eleated a member
         of the Legislature.


                              -1980-
Honorable Oscar Mauzy, page 3 (M-399)




                                  ney General of Texas
Prepared by John Reeves
Assistant Attorney Qeneral
APPROVED:
OPINION COMMITTEE
Kerns Taylor; Chairman
George Kelton, Vice-Chairman
Fielding Early
Sally Phlllips
James McCoy
Terry Goodman
W. V. Oeppert
Staff Legal Assistant
Hawthorne Phllllps
Executive Assistant




                             -1981-